DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7, 9-14, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 1: “the imaging logic engine further configured to add a genesis block of a digital ledger as part of the image data so that the genesis block is part of the image data in an image file output by the camera module in the form of a physical package, the genesis block comprising the hash; and wherein the camera module in the form of a physical package is mountable to a printed circuit board over which the image file output by the camera module in the form of a physical package is operatively communicated to electronics outside the camera module in the form of a physical package;” (claims 1-5, 7, 9, 16-17 depends from claim 1)
independent claim 10: “adding, with the imaging logic engine, a genesis block of a digital ledger as part of the image data so that the genesis block is part of the image data in an image file, the genesis block comprising the hash; and outputting the image file from the camera module to a control circuit for storage in persistent memory or for transmission to a remote electronic device via a communications medium; and wherein the camera module in the form of a physical package is mountable to a printed circuit board over which the image file output by the camera module in the form of a physical package is operatively communicated to the control circuit, the control circuit being electronics outside the camera module in the form of a physical package;” (claims 11-14, 18-19 depends from claim 10)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484